SteveNS, J.,
delivered the opinion of the conrt.
(After stating the facts as above). This case has been well argned and briefed, .and the conclusions we have reached‘.from a consideration of the legal questions presented lead to an affirmance of the judgment _ entered by the trial court. The pleadings show that appellant does not deny, but, on the contrary, affirms, the existence of the written release. This contract of settlement was entered into about one year. after the injury complained of, bears the signature^ of appellant, and is conceded' to be the contract, at least so far as it goes. As we understand the argument of counsel for appellant, the position is taken.that, because of the averments of the replication that Mr: Smith was «induced to sign the contract of settlement by verbal representations of appellees’ agents to the effect that Mr. Smith would be re-employed as an engineer whenever he became physically able to resume his job, and because, further, Smith had now become able to work, and appellee had declined to give him back his job, and because these verbal representations about re-employment are charged to have been wilfully and knowingly false at the time they were made, Mr. Smith as a party to this written contract, has a right now to ignore the full release and acquittance executed by him and to sue on the original cause of action. As stated, appellant does not deny his signature to the instrument, does not aver that the contract expressly contains stipulations not agreed to, does not charge any mis-, recitals of.fact in the document, but concedes the correctness of the recitals so far as they go. He does not charge that this contract was signed at a time when he *888was suffering from pain or. when his mental faculties were weakened or impaired or his brain befuddled by opiates. The case is entirely different from those cases relied upon by'appellant and bolding that under some circumstances the injured party has a right to ignore the contract, retain the fruits of the settlement, and sue on the original cause of action. It is certainly different from the pase of Jones v. A. & V. R. R. Co., 72 Miss. 22, 16 So. 379; St. Louis & S. F. R. Co. v. Ault, 101 Miss. 341, 58 So. 102; K. C. M. & B. Ry. Co. v. Chiles, 86 Miss. 361, 38 So. 498. In each of the cases mentioned there was the element of “indecent haste,” undue influence, and oppression. There was evidence in those cases tending to prove and fully warranting the jury in finding that the minds of the parties had not met and that there was no binding contract at all. The hand of fraud had written the plaintiff’s signature to the so-called release. When the plaintiff in each ca^e “came to.himself,” he realized that all his physical injuries, sufferings, and impaired efficiency caused by the negligence of the railroad company had been apparently sold by him for a mess of pottage. The signature of the injured party, so hastily and improvidently attached to the written release, confronted the plaintiff, but the document so signed and executed did not speak the deliberate agreement of a healthy mind. The so-called release, in the judgmnt of our .court, was no contract at all. There was no tender of the small pittance received by the plaintiff in those cases as the fruits of the settlement and no tender was necessary. But in each case the contract was absolutely void. As reaffirmed by our court in the Ault Case, supra. “If the release was void, no tender was necessary. ’ ’ Therein lies the difference between those cases and the instant case. The release in the present- case is not void. It may be voidable in a court of equity, but no issue seeking cancellation on the ground of fraud or of mistake is here presented. The plaintiff in this case *889has instituted action upon the original canse of action and ignored the release. He hqs not tendered hack the frnits of the settlement, and does not offer to do so. The amount of the settlement in this case is not insignificant, hut is the substantial sum of six thousand dollars. The chief injuries sustained by Mr. Smith was the loss of a foot and serious injury to the other. He yet has some earning capacity, as - evidenced by his offer to return to appellee’s employment. For all this court may know the jury in assessing damages for the injuries inflicted might not award the plaintiff the full sum of six thousand dollars. The settlement was entered into deliberately, and no fiduciary relationship existed between appellant and those with whom he was negotiating. He had full opportunity in the year’s time in which to reflect over the extent of his injuries and to fignire the amount he should claim. In doing so he had full opportunity to consult or advise with his friends and the best of legal talent. He does not even complain of the misrepresentation of an existing fact at the time the settlement was entered into, but relies upon a collateral, contemporaneous oral agreement about re-employment in the future. This, in our judgment, is not sufficient to render the contract void, and to so hold would render nugatory the many written contracts of settlement deliberately and in good faith entered into by the injured with railroad companies and others whose negligence is brought in question. Such holding would obstruct the way to peaceful settlements and encourage litigation. Instead of returning or offering to return the fruits of the settlement in this case, appellant has kept and used the money and apparently ratified the contract. If authority is necessary in support of the position we here take, the cases are abundantly collated in the brief of appellees.

Affirmed.